NOT FOR PUBLICATION

                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEW JERSEY

    D’ANN McCOY, et al.,                                       No.16-2452 (SDW)(SCM)

                                    Plaintiffs,

                    v.                                          ORDER

    THE ATLANTIC AMATEUR HOCKEY, et
    al.,
                                                                June 5, 2019
                                    Defendants.


WIGENTON, District Judge.

         Before this Court is the Report and Recommendation (“R&R”) entered on May 22, 2019

by Magistrate Steven C. Mannion (“Judge Mannion”), recommending that Plaintiff D.M’s claims

be dismissed without prejudice. Plaintiff D’Ann McCoy filed an objection to the R&R on May

31, 2019 (D.E. 42).

         This Court has reviewed the reasons set forth by Judge Mannion in the R&R and the other

documents in this matter. Based on the foregoing, and for good cause shown, it is hereby

         ORDERED that the R&R of Judge Mannion (D.E. 38) is ADOPTED as the conclusions

of law of this Court and that this matter be dismissed without prejudice. 1

         SO ORDERED.




1
 This Court reads the Amended Complaint as raising claims only as to D.M., and understands Plaintiff D’Ann
McCoy’s role here to be limited to raising claims on behalf of her son. To the extent that the Amended Complaint
could be read to raise a retaliation claim on behalf of Ms. McCoy, (D.E. 33 ¶ 68), this Court finds the facts as
pleaded insufficient to sustain such a claim and sua sponte dismisses that claim pursuant to Federal Rule of Civil
Procedure 12(b)(6).
                                    ___/s/ Susan D. Wigenton_____
                                    SUSAN D. WIGENTON, U.S.D.J.

Orig: Clerk
cc:   Parties
      Steven C. Mannion, U.S.M.J.
